INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, WI 53233 December 14, 2011 VIA EDGAR TRANSMISSION Mr. Bo Howell U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re: Investment Managers Series Trust – 361 Managed Futures Strategy Fund and 361 Long/Short Equity Fund Request for Acceleration Dear Mr. Howell: Pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) and Rule 488(a) of the General Rules and Regulations under the Securities Act of 1933, as amended (the “Securities Act”), we request that effectiveness of Post-Effective Amendment No. 193 under the Securities Act and Post-Effective Amendment No. 200 under the Investment Company Act of 1940, as amended, filed on Form N-1A on behalf of the Trust on December 2, 2010 be accelerated toDecember 15, 2010. Very truly yours, Investment Managers Series Trust By: /s/ John Zader John Zader President and Trustee
